        Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.1 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                        IN THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                 ___________________

 42 NORTH, LLC,                                     Case No. 1:20-cv-188

                       Plaintiff,                   Hon.

 v

 BRAD DOUGLAS, LLC d/b/a BRAD
 DOUGLAS DESIGN and d/b/a BRAD
 DOUGLAS RESIDENTIAL DESIGN,
 BRAD TILMA, and MICHELLE FRANKS,

                   Defendants,
______________________________________________________________________________

 Aaron M. Halvas (P63424)
 HALVAS LAW FIRM, PLLC
 Attorneys for Plaintiff
 2153 Wealthy Street, S.E., Suite 244
 East Grand Rapids MI 49506
 (616) 295-6471
 ahalvas@halvaslaw.com

______________________________________________________________________________

                            COMPLAINT AND JURY DEMAND

       Plaintiff, 42 North, LLC (hereinafter, “42 North” or “Plaintiff”) by its attorneys, Halvas

Law Firm, PLLC, brings this Complaint against the Defendants, Brad Douglas, LLC d/b/a Brad

Douglas Design and d/b/a Brad Douglas Residential Design (hereinafter “BD Design”), Brad

Tilma (hereinafter “Tilma”), and Michelle Franks (hereinafter “Franks”), and states as follows:

                                JURISDICTION AND VENUE

       1.     This Complaint is brought pursuant to 17 U.S.C. § 101 et seq. (hereinafter referred

to as the “Copyright Act” or “Title 17”) and 17 U.S.C. § 1202 et seq. (hereinafter the “Digital

Millennium Copyright Act” or “DMCA”).

                                                1
        Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.2 Page 2 of 14



       2.      Subject matter and personal jurisdiction are vested in this Court pursuant to

28 U.S.C. § 1338. Additionally, this Court has subject matter jurisdiction under 28 U.S.C. § 1331

inasmuch as the claims set forth herein arise under the U.S. Copyright Act.

       3.      This Court has supplemental jurisdiction of any state law claims set forth herein

pursuant to 28 U.S.C. § 1367(a).

       4.      Venue in this judicial district is proper pursuant to 28 U.S.C. § 1400(a) and

28 U.S.C. § 1391(b) and (c) as each of the Defendants reside and/or maintain a principal place of

business in this District as more fully set forth below.

       5.      Additionally, pursuant to the Contract for Architectural Services (hereinafter the

“Agreement”) between 42 North and Defendant Franks, those parties agreed that any legal action

involving the transaction at issue be brought in State Court in Kent County, Michigan or in this

Court and waived any objection to the jurisdiction of, and venue in, those courts. A copy of the

Agreement is attached hereto as Exhibit 1, the terms of which are incorporated herein by reference.

(See Ex. 1, Agreement, ¶ 7.9).

                                             PARTIES

       6.      Plaintiff, 42 North is a Michigan limited liability company engaged in the business

of creating, publishing and licensing architectural plans and designs, with its principal office

located in Grand Rapids, Michigan. 42 North is wholly owned by one (1) member, Ryan La Haie,

who is a Michigan resident.

       7.      Defendant, BD Design is a for-profit Michigan limited liability corporation with a

principal office located at 8705 Carlisle Drive, Byron Center, MI, 49315. BD Design does

business under assumed names “Brad Douglas Design” and “Brad Douglas Residential Design”

both of which are registered with the State of Michigan. BD Design is in the business of creating,


                                                  2
         Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.3 Page 3 of 14



publishing and licensing architectural plans and designs, including designs of residential houses.

BD Design is wholly owned by one (1) member, Brad Tilma, who is a Michigan resident.

        8.      Defendant Tilma is an individual residing in Byron Center, Michigan, who is the

owner, officer, director, manager, member, and/or principal of the entity Defendants identified in

paragraph 5 herein.

        9.      Defendant Franks is an individual residing at 2883 Coppergrove Drive, NE, Grand

Rapids, Michigan 49525.

                                    GENERAL ALLEGATIONS

        10.     42 North incorporates by reference paragraphs 1 through 9 as though the same were

fully set forth herein.

        11.     On are around October 20, 2017, 42 North and Defendant Franks entered into an

Agreement pursuant to which Franks hired 42 North create a custom residential design for a home

to be built at 2926 Pettis Avenue, NE, Ada, Michigan 49301.

        12.     Pursuant to the terms of the Agreement, the parties agreed that:

                    a. Franks would compensate 42 North for its services rendered under the

                          Agreement (see Ex. 1, Agreement, Article 3);

                    b. In the event of any termination of the Agreement by Franks, 42 North would

                          be paid within seven (7) calendar days of any such termination (see Ex. 1,

                          Agreement ¶ 3.3);

                    c. 42 North retained ownership of all reports, drawings, plans, specifications,

                          electronic files, field data, notes and other documents or instruments

                          prepared by 42 North in its provision of the Services and any additional

                          services (see Ex. 1, Agreement ¶ 5.2);


                                                   3
        Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.4 Page 4 of 14



                   d. 42 North retained ownership of all common law, statutory and other

                      reserved rights, including, without limitation, all copyrights thereto (see Ex.

                      1, Agreement ¶ 5.2);

                   e. Franks would pay and reimburse 42 North for any and all costs and

                      expenses, including reasonable attorney’s fees, incurred by 42 North in its

                      enforcement of the Agreement, including but not limited to the collection

                      of any amounts owed (see Ex. 1, Agreement ¶ 6); and

                   f. Franks would pay all costs and expenses, including reasonable attorney’s

                      fees, incurred by 42 North in enforcing the provisions of the Agreement or

                      in recovering any claims or damages arising from a breach of the Agreement

                      (see Ex. 1, Agreement ¶ 7.10).

       13.     Pursuant to the Agreement, the custom design was to take place in the following

four (4) phases: (1) Pre-Design Meeting; (2) Schematic Design; (3) Construction Drawing; and (4)

Lighting/Power Plan Services. (See Ex. 1, Agreement, ¶ 1.2).

       14.     42 North fully performed it obligations under the Agreement through both the Pre-

Design Meeting and Schematic Design phases and approximately halfway through the

Construction Drawing phase.

       15.     At a meeting on or about May 11, 2018, 42 North presented its initial design

including floor plans, elevations, and renderings to Franks.

       16.     During and subsequent to the May 11, 2018 meeting, Franks expressed her approval

and excitement with the design.

       17.     On or about June 13, 2018, after 42 North performed additional services under the

Agreement, revised floor plans, elevations, and renderings were again provided to Franks.


                                                 4
        Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.5 Page 5 of 14



       18.      Following that June 13, 2018 meeting, 42 North continued to provide services

under the Agreement, including but not limited to creating technical drawings, working with and

providing plans and models of the design to engineering firms and renderers.

       19.      On or about June 25, 2018, Franks notified 42 North via email that she was

terminating the Agreement.

       20.      As of the June 25, 2018 termination date, the amount owed for services provided

pursuant to the Agreement totaled Fourteen Thousand Sixty-Five Dollars and Fifty Cents

($14,065.50).

       21.      42 North is the sole original author and owner of the architectural works that were

provided under the parties Agreement (hereinafter collectively referred to as the “Copyrighted

Works”).

       22.      A true and correct copy of the Registration Certificate issued by the U.S. Copyright

Office for 42 North’s “Franks Residence Plans” is attached hereto as Exhibit 2.

       23.      On or around November 2, 2018, 42 North first became aware that the Defendants

may have violated their copyrights in one or more distinct ways. Upon investigation, 42 North

saw an infringement of their Copyrighted Works on Defendant BD Design’s social media page

and preserved the image by making screen captures. Copies of those screen captures are attached

hereto as Exhibit 3.

       24.      Upon information and belief, Franks hired Defendant BD Design after terminating

the Agreement with 42 North.

       25.      Defendant Franks received copies of the Copyrighted Works from 42 North.

       26.      Upon information and belief, Defendant Franks provided copies of the Copyrighted

Works to BD Design.


                                                 5
         Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.6 Page 6 of 14



         27.   On or about July 24, 2019, Defendant BD Design submitted plans to the Township

of Ada for the construction of a residential home at 2926 Pettis Avenue, NE, Ada, Michigan 49301.

The plans submitted by BD Design infringe on Plaintiff’s copyrighted Works.

         28.   Upon information and belief, Defendants provided additional copies of the

Copyrighted Works and/or infringing design plans to others, including but not limited to

contractors, subcontractors, building inspectors, and municipalities and agencies for purposes of

obtaining building permits.

         29.   Upon information and belief, Defendants have started construction on a residence

at 2926 Pettis Avenue, NE, Ada, Michigan 49301 based on the infringing plans submitted to the

Township of Ada. Any such three-dimensional copy constructed by Defendants above constitutes

an additional derivative work infringing Plaintiff’s copyright-protected works in violation of 17

U.S.C. §§106(2) and 501.

         30.   In addition to posting infringing copies of 42 North’s copyright protected works on

Defendant BD Design’s social media page for purposes of advertising, marketing and/or

promotion, on information and belief, one or more of the Defendants, had a financial interest in

the infringing activities, and/or realized profit attributable to infringing activities, including but

not limited to the construction of a three-dimensional infringing copy (house) of the Copyrighted

Works.

         31.   Inasmuch as Tilma was the principal and/or manager of the corporate entities

identified in paragraph 7 herein, and/or otherwise had control of those entities at the time

Defendants infringed 42 North’s works – and because Tilma was the individual who received

copies of 42 North’s copyrighted work – Tilma had knowledge of the infringing activities and/or

had a financial interest and/or benefited there from by providing design, real estate, development,


                                                  6
        Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.7 Page 7 of 14



management, appraisal, advertising, marketing, sales and/or other services in furtherance of

Defendants’ design, marketing, construction, and/or sale of said infringing house.

       32.     The conduct of the entity Defendants as described above, was performed and/or

accomplished through the direction, control and conduct of Tilma personally, as member, owner,

officer, director and/or manager of the entity Defendants. Tilma had the right and ability to

supervise the infringing activities, including but not limited to preventing the entity Defendants

from infringing 42 North’s works, and/or stopping the infringements once they began.

Additionally, on information and belief, Tilma received pecuniary benefit from the acts of

infringement by the entity Defendants. Accordingly, Tilma is personally liable to 42 North as a

joint and/or contributory infringer, or is otherwise vicariously liable.

       33.     The illicit acts of the Defendants, as set forth more fully above were done without

permission or license from 42 North, and are in violation of 42 North’s exclusive copyrights in the

Copyrighted Works.

       34.     Defendants may have infringed 42 North’s copyrights in other original architectural

works, the scope and breadth of which infringing activities will be ascertained during the course

of and through the discovery process.

         CAUSES OF ACTION FOR WILLFUL COPYRIGHT INFRINGEMENT

                                             COUNT I

       35.     42 North incorporates by reference paragraphs 1 through 34 as though the same

were fully set forth herein.

       36.     Defendants willfully infringed 42 North’s copyrights in one or more of 42 North’s

works identified and described in paragraphs 21 through 22 above by scanning, copying, and/or




                                                  7
        Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.8 Page 8 of 14



reproducing unauthorized copies thereof, in violation of 17 U.S.C. §106(1), and upon information

and belief may have done so with others of 42 North’s works which are as yet undiscovered.

                                           COUNT II

       37.     42 North incorporates by reference paragraphs 1 through 36 as though the same

were fully set forth herein.

       38.     Defendants willfully infringed 42 North’s copyrights in one or more of 42 North’s

works identified and described in paragraphs 21 through 22 above by publicly displaying, on their

social media and elsewhere, for purposes of advertising and marketing, unauthorized copies or

derivatives thereof, in violation of 17 U.S.C. §106(5), and upon information and belief, have done

so with others of 42 North’s works which are as yet undiscovered.

                                          COUNT III

       39.     42 North incorporates by reference paragraphs 1 through 38 as though the same

were fully set forth herein.

       40.     Defendants willfully infringed 42 North’s copyrights in one or more of 42 North’s

works identified and described in paragraphs 21 through 22 above by creating derivatives there

from in the form of two dimensional plans and is in the process of constructing a residence in

violation of 17 U.S.C. §106(2), and upon information and belief, have done so with others of 42

North’s works which are as yet undiscovered.

                                          COUNT IV

       41.     42 North incorporates by reference paragraphs 1 through 40 as though the same

were fully set forth herein.

       42.     Defendants willfully infringed 42 North’s copyrights in one or more of 42 North’s

works identified and described in paragraphs 21 through 22 above by advertising, marketing and/or


                                                8
        Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.9 Page 9 of 14



selling one or more houses based upon copies or derivatives of said works, in violation of 17 U.S.C.

§106(3), and upon information and belief, have done so with others of 42 North’s works which are

as yet undiscovered.

                ALTERNATIVE CAUSES OF ACTION FOR NON-WILLFUL
                          COPYRIGHT INFRINGEMENT

                                            COUNT V

       43.      42 North incorporates by reference paragraphs 1 through 42 as though the same

were fully set forth herein.

       44.      Alternatively, Defendants, without knowledge or intent, infringed 42 North’s

copyrights in one or more of 42 North’s works identified and described in paragraphs 21 through

22 above, by scanning, copying, and/or reproducing unauthorized copies thereof, in violation of

17 U.S.C. §106(1), and upon information and belief, have done so with others of 42 North’s works

which are as yet undiscovered.

                                           COUNT VI

       45.      42 North incorporates by reference paragraphs 1 through 44 as though the same

were fully set forth herein.

       46.      Alternatively, Defendants, without knowledge or intent, infringed 42 North’s

copyrights in one or more of 42 North’s works identified and described in paragraphs 21 through

22 above by publicly displaying, on their social media and elsewhere, for purposes of advertising

and marketing, unauthorized copies or derivatives thereof, in violation of 17 U.S.C. §106(5), and

upon information and belief, have done so with others of 42 North’s works which are as yet

undiscovered.




                                                 9
       Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.10 Page 10 of 14



                                          COUNT VII

       47.     42 North incorporates by reference paragraphs 1 through 46 as though the same

were fully set forth herein.

       48.     Alternatively, Defendants, without knowledge or intent, infringed 42 North’s

copyrights in one or more of 42 North’s works identified and described in paragraphs 21 through

22 above by creating derivatives of Plaintiff’s works in the form of two dimensional plans and is

in the process of constructing a residence, in violation of 17 U.S.C. §106(2), and upon information

and belief, have done so with others of 42 North’s works which are as yet undiscovered.

                                          COUNT VIII

       49.     42 North incorporates by reference paragraphs 1 through 48 as though the same

were fully set forth herein.

       50.     Alternatively, Defendants, without knowledge or intent, infringed on one or more

of 42 North’s copyrighted works identified and described in paragraphs 21 through 22 above by

advertising, marketing and/or selling one or more houses based upon copies or derivatives of said

works, in violation of 17 U.S.C. §106(3), and upon information and belief, have done so with

others of 42 North’s works which are as yet undiscovered.

                               VIOLATIONS OF DMCA § 1202

                                           COUNT IX

       51.     42 North incorporates by reference paragraphs 1 through 50 as though the same

were fully set forth herein.

       52.     Additionally and alternatively, one or more of the Defendants violated §1202 et

seq. of the Digital Millennium Copyright Act ("DMCA"), 17 U.S.C. §1202.




                                                10
       Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.11 Page 11 of 14



       53.     In creating the drawings identified above, one or more of said Defendants

intentionally removed and/or omitted 42 North’s copyright management information, or had them

removed and/or omitted from copies of 42 North’s works.

       54.     One or more of the Defendants thereafter distributed copies and/or derivatives of

such works, knowing that such copyright management information had been removed and/or

omitted without authorization.

       55.     At the time said Defendants removed and/or omitted 42 North’s copyright

management information from copies of the works, and at the time Defendants distributed copies

of the works from which the copyright management information had been removed and/or omitted,

said Defendants knew or had reasonable grounds to know that such behavior would induce, enable,

facilitate, and/or conceal the infringement of 42 North’s copyrighted works.

       56.     42 North is entitled and seeks to recover from Defendants statutory damages not

exceeding $25,000 for each act committed in violation of their rights under 17 U.S.C. §1202, et

seq.

       57.     Pursuant to 17 U.S.C. §1203(b)(5), 42 NORTH is entitled to and seeks to recover

their reasonable attorneys’ fees.

                                    BREACH OF CONTRACT
                                       (Defendant Franks)

                                           COUNT X

       58.     42 North incorporates by reference paragraphs 1 through 57 as though the same

were fully set forth herein.

       59.     On are around October 20, 2017, 42 North and Defendant Franks entered into an

Agreement pursuant to which Franks hired 42 North create a custom residential design for a home

to be built at 2926 Pettis Avenue, NE, Ada, Michigan 49301.

                                               11
      Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.12 Page 12 of 14



       60.    Pursuant to the terms of the Agreement, the parties agreed that:

                 a. Franks would compensate 42 North for its services rendered under the

                     Agreement (see Ex. 1, Agreement, Article 3);

                 b. In the event of any termination of the Agreement by Franks, 42 North would

                     be paid within seven (7) calendar days of any such termination (see Ex. 1,

                     Agreement ¶ 3.3);

                 c. 42 North retained ownership of all reports, drawings, plans, specifications,

                     electronic files, field data, notes and other documents or instruments

                     prepared by 42 North in its provision of the Services and any additional

                     services (see Ex. 1, Agreement ¶ 5.2);

                 d. 42 North retained ownership of all common law, statutory and other

                     reserved rights, including, without limitation, all copyrights thereto (see Ex.

                     1, Agreement ¶ 5.2);

                 e. Franks would pay and reimburse 42 North for any and all costs and

                     expenses, including reasonable attorney’s fees, incurred by 42 North in its

                     enforcement of the Agreement, including but not limited to the collection

                     of any amounts owed (see Ex. 1, Agreement ¶ 6); and

                 f. Franks would pay all costs and expenses, including reasonable attorney’s

                     fees, incurred by 42 North in enforcing the provisions of the Agreement or

                     in recovering any claims or damages arising from a breach of the Agreement

                     (see Ex. 1, Agreement ¶ 7.10).

       61.    42 North fully performed its obligations pursuant to the parties’ Agreement until

such time as the Agreement was terminated by Franks.


                                               12
       Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.13 Page 13 of 14



       62.     Franks breached the parties’ Agreement by failing to pay the amount due for

services rendered.

       63.     As a direct and proximate result of Franks’ breach of the Agreement, Plaintiff 42

North has been damaged.

       WHEREFORE, Plaintiff, 42 North, respectfully requests that this Court enter a judgment

in their favor and against Defendant Franks in the amount consistent with the proofs submitted at

trial, plus additional costs, interest, and attorney fees, as well as awarding such additional legal

and equitable relief as this Court deems appropriate.

                                     RELIEF REQUESTED

       WHEREFORE, in addition to and without limiting any of the remedies sought and

described above, 42 North is entitled to and respectfully requests that a judgment be entered in its

favor and against the Defendants jointly and severally, ordering the following additional relief:

       A.      An accounting by Defendants of their activities in connection with their
               infringements of 42 North’s copyright in and to the above-described works, as well
               as of the gross profits and revenue attributable to their infringement(s);

       B.      An award of 42 North’s actual damages, in an amount to be determined at trial;

       C.      For Defendants’ direct and indirect profits attributable to their infringements,
               including but not limited to those direct and indirect profits derived from the
               construction, advertising, promotion, marketing, appraisal and sale of infringing
               structures in an amount to be determined at trial;

       D.      In the alternative, at 42 North’s option, an award of statutory damages in lieu of
               actual damages for the infringement of any one or more of its works described
               above, in an amount to be determined at trial;

       E.      An award of statutory damages for each and every violation by Defendants of the
               DMCA, 17 U.S.C. §1202, et seq.;




                                                13
      Case 1:20-cv-00188 ECF No. 1 filed 03/03/20 PageID.14 Page 14 of 14



      F.     An award of 42 North’s actual attorney fees, court costs, taxable costs, and the cost
             associated with the retention, preparation and testimony of expert witnesses;

      G.     For both temporary and permanent injunctions barring Defendants, their agents,
             employees and/or servants, from infringing 42 North’s copyright in any manner
             whatsoever, including the advertising, marketing, construction, and/or sale of
             infringing structures, and further barring said Defendants from publishing through
             any visual media, and from selling, marketing or otherwise distributing copies of
             42 North’s copyright, plans and/or derivatives thereof;

      H.     An order requiring Defendants to produce, for impounding during the pendency of
             this action and for destruction thereafter, all house plans and elevations which
             infringe 42 North’s copyright, including all photographs, blueprints, film negatives,
             magnetic tapes, digitally scanned and/or stored images, and all machines and
             devices by which such infringing copies may be reproduced, viewed or
             disseminated, which are in the possession of, or under the direct or indirect control
             of the Defendants;

      I.     An order permanently enjoining the current owners of all infringing structures sold
             by Defendants from leasing, renting, selling and/or otherwise placing into the
             stream of commerce the infringing structures, based upon the application of the first
             sale doctrine; and

      J.     For such other relief as the Court determines to be just and equitable.


                                       JURY DEMAND

      Plaintiff, 42 North, LLC, demands its constitutional right to trial by jury.

                                                     HALVAS LAW FIRM, PLLC
                                                     Attorneys for Plaintiff

                                                           /s/ Aaron M. Halvas
Dated: March 3, 2020                                 By:______________________________
                                                           Aaron M. Halvas (P63424)

                                                     BUSINESS ADDRESS & TELEPHONE:
                                                          2153 Wealthy Street, S.E., Ste. 244
                                                          East Grand Rapids, MI 49506
                                                          (616) 295-6471


                                               14
